Exhibit 10.3




NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.




No.:

 

 

US $50,000.00




BRAZIL GOLD CORP.




 SECURED CONVERTIBLE PROMISSORY NOTE DUE OCTOBER 16, 2011




THIS Note is a duly authorized issuance of up to $250,000.00 of BRAZIL GOLD
CORP., a Nevada corporation and located at 800 Bellevue Way NE, Suite 400,
Bellevue, WA 98004 (the "Company") designated as its Convertible Note, pursuant
to that certain Securities Purchase Agreement between the Company and Holder of
even date.




FOR VALUE RECEIVED, the Company promises to pay to SOUTHRIDGE PARTNERS II, LP,
the registered holder hereof (the "Holder"), the principal sum of fifty thousand
and 00/100 Dollars (US $50,000.00) , multiplied by the associated redemption
premium (outlined in Section 1A below), plus accrued interest in the amount of
eight percent (8%) per annum on all outstanding principal on October 16, 2011
(the “Maturity Date”).  The principal plus accrued interest of this Note is
payable at the option of the Holder at any time after the Maturity Date, in
shares of the Company’s common stock, $.001 par value per share ("Common Stock")
as set forth below, or in United States dollars, at the address last appearing
on the Note Register of the Company as designated in writing by the Holder.  The
Company will pay the outstanding principal amount of this Note, plus accrued
interest, in cash on or before the Maturity Date to the registered holder of
this Note.  The forwarding of such check or wire transfer shall constitute a
payment hereunder and shall satisfy and discharge the liability for principal on
this Note to the extent of the sum represented by such check or wire transfer
plus any amounts so deducted.




This Note is subject to the following additional provisions:




1.

The Note is issuable in denominations of Ten Thousand Dollars (US$10,000) and
integral multiples thereof, provided that the number of shares to be issued upon
conversion is a minimum of 3,000 (unless if at the time of election to convert
the number of shares of Common Stock issuable upon conversion is less than
3,000).  The Note is exchangeable for an equal aggregate principal amount of
Note of different authorized denominations, as requested by the Holder
surrendering the same.  No service charge will be made for such registration or
transfer or exchange.




1.A

The Company shall have the right to redeem this Note at any time by providing
written notice to the Holder by making a cash payment to the Holder of the
outstanding principal amount of the Note multiplied by a premium according to
the following schedule, plus all accrued interest: 120% of the outstanding
principal amount if redeemed within 90 days after the issuance date;  125% of
the outstanding principal amount if redeemed within 180 days after the issuance
date; 130% of the outstanding principal amount if redeemed after 180 days after
the issuance date.  Written notice to the Holder shall be received at least 5
business days prior to the date of redemption payment (“Redemption Date”).  If
the redemption payment is not made on or before the Redemption Date, the
redemption notice shall be rendered null and void and the Holder thereafter
shall have the right to convert any portion of the outstanding principal of the
Note.




1.B

This Note is further guaranteed by the Guarantor(s) pursuant to a Recourse
Guarantee, and secured pursuant to a Stock Pledge Agreement, each dated June __
2011 between the parties whereby the Guarantor(s) has guaranteed this Note and
has granted to Holder a security interest in Collateral, as defined therein, to
secure the payment of this Note.  Such security interest may be perfected by the
filing of the applicable UCC statements in the appropriate recording offices.




2.

The Holder of this Note is entitled at any time after the Maturity Date, at its
option, subject to the following provisions, to convert all or a portion of the
principal amount of this Note plus accrued interest into shares of Common Stock
at a conversion price for each share of Common Stock equal to the Current Market
Price multiplied by seventy percent (70%) (the “Conversion Price”). “Current
Market Price” means the average of the two (2) lowest closing bid prices for the
Common Stock as reported by Bloomberg, LP or, if not so reported, as reported on
the over-the-counter market, for the five (5) trading days ending on the trading
day immediately before the relevant Conversion Date (as defined below).  The
amount of shares issuable pursuant to a conversion shall equal the principal
amount (or portion thereof) of the Note to be converted, plus accrued interest,
divided by the Conversion Price.





1




--------------------------------------------------------------------------------




Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by facsimile or other delivery to the Company of the
form of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder's intention to convert a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder faxes or
otherwise delivers the conversion notice ("Notice of Conversion"), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
 Facsimile delivery of the Notice of Conversion shall be accepted by the Company
at facsimile number (   ) __________________ ATTN: President.  Certificates
representing Common Stock upon conversion will be delivered within three (3)
business days from the Conversion Date. (“Delivery Date”)




The Company understands that a delay in the issuance of the Shares of Common
Stock beyond the Delivery Date (as defined in this Section) could result in
economic loss to the Holder.  As compensation to the Holder for such loss, the
Company agrees to pay late payments to the Holder for late issuance of Shares
upon Conversion, unless the delay is due to causes beyond the reasonable control
of the Company or the Transfer Agent, in accordance with the following schedule
(where “No. Business Days Late” refers to the number of business days which is
beyond three (3)) business days after the Delivery Date):1




No. Business Days Late

 

Late Payment For Each $10,000

of Note Principal or Interest

Amount Being Converted

 

 

 

1

 

$100

2

 

$200

3

 

$300

4

 

$400

5

 

$500

6

 

$600

7

 

$700

8

 

$800

9

 

$900

10

 

$1,000

>10

 

$1,000 +$200 for each Business Business Day Late beyond 10 days




The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay.  Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of such shares of
Common Stock by close of business on the Delivery Date, unless such failure is
due to causes beyond the Company’s reasonable control or that of its Transfer
Agent,  the Holder will be entitled to revoke the relevant Notice of Conversion
by delivering a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to delivery of such Notice of Conversion; provided, however, that an
amount equal to any payments contemplated by this Section which have accrued
through the date of such revocation notice shall remain due and owing to the
Converting Holder notwithstanding such revocation.  




If, by the relevant Delivery Date, the Company fails, unless such failure is due
to causes beyond the Company’s reasonable control or that of its Transfer Agent,
 for any reason to deliver the Shares to be issued upon conversion of the Note
and after such Delivery Date, the Holder of the Note being converted  (a
“Converting Holder”) purchases, in an arm’s-length open market transaction or
otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Converting Holder (the
“Sold Shares”), which delivery such Converting Holder anticipated to make using
the Shares to be issued upon such conversion (a “Buy-In”), the Converting Holder
shall have the right, to require the Company to pay to the Converting Holder, in
addition to and not in lieu of the amounts due hereunder (but in addition to all
other amounts contemplated in other provisions of the Transaction Agreements,
and not in lieu of any such other amounts), the Buy-In Adjustment Amount (as
defined below).  The “Buy-In Adjustment Amount” is the amount equal to the
excess, if any, of (x) the Converting Holder's total purchase price (including
brokerage commissions, if any) for the Covering Shares over (y) the net proceeds
 (after brokerage commissions, if any) received by the Converting Holder from
the sale of the  Sold Shares.  The Company shall pay the Buy-In Adjustment
Amount to the Company in immediately available funds immediately upon demand by
the Converting Holder.  By way of illustration and not in limitation of the
foregoing, if the Converting Holder purchases shares of Common Stock having a
total purchase price (including brokerage commissions) of $11,000 to cover a
Buy-In with respect to shares of Common Stock it sold for net proceeds of
$10,000, the Buy-In Adjustment Amount which Company will be required to pay to
the Converting Holder will be $1,000.




                                




2




--------------------------------------------------------------------------------




In lieu of delivering physical certificates representing the Common Stock
issuable upon conversion, provided the Company’s Transfer Agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, upon request of the Holder and its compliance with the provisions
contained in this paragraph, so long as the certificates therefore do not bear a
legend and the Holder thereof is not obligated to return such certificate for
the placement of a legend thereon, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission system.




The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note.  




3.

The Company shall be entitled to withhold from all payments of principal of this
Note any amounts required to be withheld under the applicable provisions of the
United States income tax laws or other applicable laws at the time of such
payments, and Holder shall execute and deliver all required documentation in
connection therewith.




4.

This Note has been issued subject to investment representations of the original
purchaser hereof and may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended (the "Act"), and other applicable state and
foreign securities laws.  In the event of any proposed transfer of this Note,
the Company may require, prior to issuance of a new Note in the name of such
other person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Note in such other name does not and will not
cause a violation of the Act or any applicable state or foreign securities laws.
Prior to due presentment for transfer of this Note, the Company and any agent of
the Company may treat the person in whose name this Note is duly registered on
the Company's Note Register as the owner hereof for the purpose of receiving
payment as herein provided and for all other purposes, whether or not this Note
be overdue, and neither the Company nor any such agent shall be affected by
notice to the contrary.




5.

No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.  This
Note is a direct obligation of the Company.




6.

[INTENTIONALLY OMITTED].




7.

The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note or the shares of Common Stock issuable upon conversion
thereof except under circumstances which will not result in a violation of the
Act or any applicable state Blue Sky or foreign laws or similar laws relating to
the sale of securities.




8.      This Note shall be governed by and construed in accordance with the laws
of the State of New York.  Each of the parties consents to the jurisdiction of
the federal courts whose districts encompass any part of the City of New York or
the state courts of the State of New York sitting in the City of New York in
connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.




9.

The following shall constitute an "Event of Default":




a.

The Company shall default in the payment of principal and interest on this Note
and same shall continue for a period of five (5) days; or

b.

Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

c.

The Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Note and
such failure shall continue uncured for a period of thirty (30) days after
written notice from the Holder of such failure; or








3




--------------------------------------------------------------------------------




d.

The Company fails to authorize or to cause its Transfer Agent to issue shares of
Common Stock upon exercise by the Holder of the conversion rights of the Holder
in accordance with the terms of this Note, fails to transfer or to cause its
Transfer Agent to transfer any certificate for shares of Common Stock issued to
the Holder upon conversion of this Note and when required by this Note, and such
transfer is otherwise lawful, or fails to remove any restrictive legend on any
certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Note, the Agreement, and any such failure shall continue uncured for ten (10)
business days; or

e.

The Company shall (1) admit in writing its inability to pay its debts generally
as they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or

f.

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

g.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or

h.

Any money judgment, writ or warrant of attachment, or similar process in excess
of One Hundred Thousand ($100,000) Dollars in the aggregate shall be entered or
filed against the Company or any of its properties or other assets and shall
remain unpaid, unvacated, unbonded or unstayed for a period of sixty (60) days
or in any event later than five (5) days prior to the date of any proposed sale
thereunder; or

i.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

j.

The Company shall have its Common Stock suspended or delisted from an exchange
or over-the-counter market from trading for in excess of five trading days.




Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.




10.

The Holder may not convert this Note to the extent such conversion would result
in the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.999% of the then issued and outstanding
shares of Common Stock held by such Holder after application of this Section.
 Since the Holder will not be obligated to report to the Company the number of
shares of Common Stock it may hold at the time of a conversion hereunder, unless
the conversion at issue would result in the issuance of shares of Common Stock
 in excess of 4.999% of the then outstanding shares of Common Stock without
regard to any other shares which may be beneficially owned by the Holder or an
affiliate thereof, the Holder shall have the authority and obligation to
determine whether the restriction contained in this Section will limit any
particular conversion hereunder and to the extent that the Holder determines
that the limitation contained in this Section applies, the determination of
which portion of the principal amount of Note are convertible shall be the
responsibility and obligation of the Holder.  If the Holder has delivered a
Conversion Notice for a principal amount of Note that would result in the
issuance of in excess of the permitted amount hereunder, without regard to any
other shares that the Holder or its affiliates may beneficially own, the Company
shall notify the Holder of this fact and shall honor the conversion for the
maximum principal amount permitted to be converted on such Conversion Date and,
at the option of the Holder, either retain any principal amount tendered for
conversion in excess of the permitted amount hereunder for future conversions or
return such excess principal amount to the Holder.  The provisions of this
Section may be waived by a Holder (but only as to itself and not to any other
Holder) upon not less than 65 days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.




11.

Nothing contained in this Note shall be construed as conferring upon the Holder
the right to vote or to receive dividends or to consent or receive notice as a
shareholder in respect of any meeting of shareholders or any rights whatsoever
as a shareholder of the Company, unless and to the extent converted in
accordance with the terms hereof.








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.




Dated: July 6, 2011










 

BRAZIL GOLD CORP.

 

 

 

 

 

 

 

By:

 

 

 

Phillip E. Jennings

 

 

Title: President

 

 

 

 

 

 

 

 

 













ATTESTOR










By:                                   












